Citation Nr: 0713899	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in April 2003 and January 
2004 (mailed in February 2004) of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran was scheduled to testify before a Veterans Law 
Judge at a Travel Board hearing at the RO in February 2007; 
however, he later withdrew that request.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for tuberculosis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research whether the claimed events actually occurred; nor 
has the veteran otherwise provided credible supporting 
evidence that the claimed in-service stressors actually 
occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In January 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  With respect to the veteran's claim 
for service connection for PTSD, the January 2003 letter 
informed the veteran that it was his responsibility to submit 
specific details about the stressful incidents in

service that resulted in his PTSD, as well as medical records 
showing a diagnosis of PTSD.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the January 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
January 2004 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).


The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  Instead, the veteran asserts that he was 
exposed to many non-combat related stressful situations 
during his active military service, including working with 
prisoners of war (POWs) and doing autopsies during laboratory 
training at Scott Air Force Base.  He has also reported being 
assigned to temporary flight duty assignments and that, on 
one occasion, his plane almost crashed.  The veteran also 
reports that one of his friends, Airman West, was murdered at 
Beale Air Force Base in 1972.  He also reports that he fell 
and injured his head while cleaning a fuel tank at Beale Air 
Force Base.  

Review of the record reveals the veteran has been diagnosed 
with PTSD.  See June 2003 VA outpatient treatment record.  
The Board notes the diagnosis was rendered based upon the 
veteran's report of stressful events in service.  Therefore, 
because the veteran did not serve in combat with the enemy, 
the controlling issue in this case is whether there is 
independent, credible supporting evidence to corroborate the 
veteran's statements as to the occurrence of the claimed 
stressors.  See Doran, supra; 38 C.F.R. § 3.304(f).  In this 
context, the Board notes that, although the credible 
supporting evidence need not be service department evidence, 
service department records cannot contradict the veteran's 
testimony regarding in-service stressors.  Id.

After careful review of the evidence, the Board finds the 
veteran has not provided any stressors that can be verified 
by the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  With respect to verification by the service 
department, the Board notes the record contains a memorandum 
of formal finding from the U.S. Army and Joint Services 
Records Research Center (JSRRC), dated in November 2006, that 
the veteran did not provide sufficient information to send to 
JSRRC for verification of the stressful events.  In making 
this finding, JSRRC noted the veteran did not respond to 
letters sent in January 2003 and September 2006 requesting 
additional information regarding his claimed stressors, 
including dates (month and year), places, unit of assignment 
at the time of the events, and full names of individuals 
involved in the events.  The Board does note the veteran has 
attempted to provide clarifying information regarding his 
stressors, such as approximate years and the last name of his 
friend who was killed.  The Board also notes that it has been 
many years since these events occurred, and the veteran may 
have a difficult time remembering specific details about 
certain events; however, the requested additional information 
is critical to the veteran's claim and, without months and 
years, full names, and the veteran's units of assignment 
during these events, JSRRC is unable to verify that these 
events actually occurred.  

Although JSRRC is unable to verify the veteran's claimed 
stressors, the veteran was informed that he could 
substantiate his claim by providing independent, credible 
evidence showing the stressful events actually occurred.  In 
evaluating this claim, however, the Board finds it probative 
that the veteran's service personnel records do not assist 
him in establishing that the claimed events occurred or that 
he was in those locations when he claimed to be.  In this 
regard, the Board finds especially probative the lack of 
information regarding the veteran's claimed temporary flight 
duty assignments, as changes in his duty assignment would 
likely be reflected in his personnel records.  With respect 
to the veteran's report of working with POWs and conducting 
autopsies, the Board notes the veteran's DD Form 214 shows 
his military occupational specialty (MOS) was a medical 
laboratory specialist.  However, there is no independent 
evidence of record showing his response to his duties as a 
laboratory specialist involved intense fear, helplessness, or 
horror.  Similarly, the Board finds the veteran has not 
provided adequate information about the circumstances of his 
friend's death or the in-service injury to his head, 
including whether he witnessed the death, when the injury 
occurred, or his reaction to those events.  

In summary, the Board finds the veteran has not provided 
sufficient details about his claimed in-service stressors.  
The Board must note we are not questioning the veteran's 
credibility to report these incidents; however, as noted, the 
veteran's testimony, alone, cannot establish the occurrence 
of a non-combat stressor.  See Dizoglio, supra.  
Nevertheless, the only evidence of record which indicates 
that the veteran's claimed stressors actually consists of the 
veteran's statements regarding the stressful events.  As 
such, the Board finds the veteran has not provided credible 
evidence of an in-service stressor upon which a valid 
diagnosis of PTSD may be based and, thus, the veteran's claim 
must be denied.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In addition to the foregoing, the veteran is seeking 
entitlement to service connection for tuberculosis.  In a 
rating decision dated in April 1999, the RO denied 
entitlement to service connection for tuberculosis.  The 
record reflects the veteran was notified of that decision in 
May 1999, and did not submit a notice of disagreement.  
Therefore, the April 1999 decision is final in the absence of 
clear and unmistakable error.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established new requirements 
regarding VCAA notice and reopening claims.  The Court held 
that the VCAA notice in a matter where the veteran is 
attempting to reopen a claim must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the veteran was provided with notice 
as to what "new and material evidence" means generally, but 
he was not provided the reasons for the previous denial or a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  In addition, the Board notes 
the April 2003 rating decision and subsequent SOCs 
adjudicated entitlement to service connection for 
tuberculosis without addressing whether the veteran had 
submitted new and material evidence to reopen his claim.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.	Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC supplemental statement of the case 
and afforded the appropriate opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


